Citation Nr: 1506291	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-23 446	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether payment of nonservice-connected death pension benefits is precluded because of countable income exceeding the maximum annual limit.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1952 to January 1956.  He died in March 2010.  The Appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of her claims, she testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  In a pre-hearing conference and again at the outset of the hearing, the Appellant indicated she was no longer being represented in this appeal by an attorney and was proceeding in this appeal unrepresented, therefore pro se.  A transcript of the hearing has been associated with the claims file, so is of record.


FINDINGS OF FACT

1.  The Veteran served during a period of war; the Appellant is his surviving spouse and does not have any dependent children.

2.  However, her countable annual income exceeds the maximum annual death pension rate (MAPR) that applies to a surviving spouse without a dependent child.

3.  The Veteran died in March 2010.  His death certificate lists the immediate cause of his death as cardiac arrest and coronary artery disease; other significant conditions were diabetes mellitus type II, hyperlipidemia, and hypertension.

4.  At the time of his death, service connection was in effect for impairment of anal sphincter control, rated as 100-percent disabling, and for internal and external hemorrhoids, rated as 20-percent disabling.

5.  The most competent and credible, therefore most probative, evidence does not establish that a service-connected disability was either a principal or secondary cause of his death, or that his death was otherwise related to or the result of his military service.

6.  The Veteran did not have any accrued benefits as of his death.


CONCLUSIONS OF LAW

1.  The appellant's annual countable income is excessive for the purposes of establishing her eligibility for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2014).

2.  A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).

3.  The criteria are not met for entitlement to accrued benefits.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.1000 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice because the intended purpose of the notice is still preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


With regard to her claims for nonservice-connected death pension and accrued benefits, the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  As explained below, the death pension appeal is being denied due to the claimant's failure to meet the basic eligibility requirements for the benefit sought, and the accrued benefits appeal is being denied as the Veteran had no pending claims when he died.  Therefore, based on the Court's decision in Manning, the Board concludes that the Appellant's appeal is not subject to the provisions of the VCAA.  Nonetheless, the Board finds that she has been accorded ample opportunity to present evidence and argument as required by the Court's jurisprudence in general, including during her June 2013 Travel Board hearing.  See 38 C.F.R. § 3.103 (2014).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, so including for cause of death, section 5103(a) notice must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in April 2010 that fully addressed all notice elements and was sent prior to the initial RO decision concerning her claims, so in the preferred sequence.  The letter informed her of the evidence required to substantiate her claims and of her and VA's respective responsibilities in obtaining the necessary supporting evidence.  

As well, she was advised of the information mandated by the Court in Hupp, including as concerning the conditions for which the Veteran was service connected at the time of his death and how to substantiate a DIC claim based on service-connected disability and, conversely, disabilities that are not yet service connected.  She therefore has received all required notice concerning her claims.

VA additionally, as mentioned, has a duty to assist the Appellant in developing these claims.  This duty includes assisting her in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination or medical opinion when necessary to assist in deciding a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) is inapplicable to a DIC claim because the provision specifically states it is only for "disability compensation," which is defined as a payment to a Veteran.  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that, while § 5103A(d) is inapplicable to DIC claims, § 5103A(a)(1) still requires that VA make "reasonable efforts" to provide assistance, including obtaining a medical opinion.  VA, however, is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

The Board finds that all necessary development has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The record on appeal contains the STRs, post-service treatment records, and the Appellant's statements, including the transcript of her hearing testimony.  Significantly, she has not identified, and the record on appeal does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to her is required to fulfill VA's duty to assist her in the development of her claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding her June 2013 hearing before the Board, it was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Appellant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Appellant has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided regarding what further evidence she should submit to substantiate these claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of these claims.

II. Death Pension

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).

The Veteran in this case served on active duty from January 1952 to January 1956, and therefore served during a period of war (i.e., the Korean Conflict).  See 38 U.S.C.A. § 101(9), (11).  The Veteran died in March 2010.  The Appellant is the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  However, in order to be entitled to nonservice-connected death pension benefits, the Appellant must also meet the specific income and net worth requirements outlined below.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).

Wage/salary income and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

Likewise, amounts paid by a surviving spouse or child of the Veteran for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272(h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  38 C.F.R. § 3.272(h).  Otherwise, such expenses are deductible only for the 
12-month annualization period in which they were paid.  Id.

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

The current applicable MAPR for death pension for a surviving spouse with no dependents is $7,033.00.  As of March 5, 2010, the Appellant's annual income was $9,366.00 in the form of Social Security Administration (SSA) benefits.  But effective May 1, 2010, her annual Social Security income increased to $14,478.00.  Her annual Medicare payments were $1,158.00, and she has not reported any unreimbursed medical expenses pertaining to herself.

Based on the above figures, her annual income both as of March 5, 2010, and since May 1, 2010, is in excess of the applicable MAPR of $7,033.00.  Thus, based on these figures and the lack of any significant exclusions, such as any significant unreimbursed medical expenses, her annual income exceeds the maximum annual pension rate for the period since March 5, 2010, making her ineligible for receipt of death pension benefits.

The Appellant testified during her hearing that although she currently lives with her daughter, her monthly rent is $650 and her heat and other utilities are over $500 each month, therefore she does not have excessive income.  The Board empathizes with the Appellant, but unfortunately it is bound by the controlling law and regulations.  Under the law, the Board may not award death pension benefits in cases where the appellant's annual income exceeds the applicable MAPR.  Thus, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III. Cause of Death

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

More generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any injury or disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  This provision however applies only to the chronic diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain diseases such as diabetes mellitus and disabling hypertension also may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have incepted in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Turning now to the relevant facts of this particular case at hand.  During his lifetime, the Veteran had several service-connected disabilities.  In particular, service connection was in effect for impairment of anal sphincter control, rated as 100-percent disabling as of February 2005, and for internal and external hemorrhoids, rated as 20-percent disabling.

The Veteran died in March 2010.  His death certificate lists the immediate cause of death as cardiac arrest and coronary artery disease; other significant conditions were diabetes mellitus type II, hyperlipidemia, and hypertension.

The STRs do not contain any indication of coronary artery disease, hypertension, other heart problems, diabetes mellitus, or hyperlipidemia, either in the way of a relevant subjective complaint or objective clinical finding such as diagnosis.  Furthermore, there is no indication that diabetes or hypertension manifested in the initial year after service, certainly not to the required minimum compensable degree of at least 10-percent disabling.  Additionally, the record contains no evidence of continuity of symptoms regarding either condition from the time the Veteran was in service to when he eventually died.  As well, there is no competent and credible evidence suggesting that any of these conditions are otherwise related or attributable to his service.  Thus, there is no means for finding that either the immediate causes of his death or the significant conditions contributing to his death were related to his service.  38 C.F.R. §§ 3.303(a), (b), (d), 3.307, 3.309(a).

The Appellant-widow contends that service connection for the cause of the Veteran's death is nonetheless warranted.  She testified during her June 2013 hearing that, immediately before he died, he complained about his stomach.  Therefore, she believes he died of a stomach problem, as opposed to the reasons listed on his death certificate.  Because, however, cause of death is complex, the Board cannot rely on her lay statements regarding this posited cause of the Veteran's death to establish the required nexus.  Moreover, there is no information of record to suggest the Veteran had a stomach problem that was related to his active military service.  And although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), cause of death falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Thus, to reiterate, the Board cannot rely on her lay assertions regarding the cause of the Veteran's death.  Nor is there any medical evidence of record showing the Veteran's cause of death was due to a service-related stomach problem, or to any of his service-connected disabilities.

Although the Board is certainly mindful and very appreciative of the Veteran's service on behalf of his country and is sympathetic to the Appellant's loss of her husband, in light of the evidence that has been discussed, there simply is no basis upon which to grant service connection for the cause of his death.  The Board is not permitted to engage in speculation as to medical causation issues but, instead, "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, because there is no equally competent and credible evidence in support of the claim, the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death, in turn meaning the claim cannot be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV. 
Accrued Benefits

Under 38 C.F.R. § 3.1000, certain eligible individuals, including a Veteran's surviving spouse, may be paid periodic monetary benefits authorized by VA law to which a payee was entitled - and which are due and unpaid - at the time of his or her death under existing ratings or based on evidence in the file or constructively of record at the time of his or her death.  See 38 U.S.C.A. § 5121(a).  Pertinent to this claim, in certain cases a portion of such accrued benefits may be paid as necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit held that, for an eligible person to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (holding that a consequence of the derivative nature of an accrued benefits claim is that, without the veteran having a claim pending at time of death, the eligible survivor (in this case a surviving spouse) has no claim upon which to derive his or her own application).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).

A recent change to VA law also allows a person eligible to receive accrued benefits to instead substitute himself or herself as the claimant for the purpose of processing any claims pending at the time of the Veteran's death to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

The record shows that at the time of the Veteran's death in March 2014, service connection had been established for impairment of anal sphincter control and for internal and external hemorrhoids.  He did not have any pending claims at his death.

Because the Veteran did not have any pending claims when he died, entitlement to accrued benefits may not be granted as a matter of law.  See 38 C.F.R. § 31000; Jones, 136 F.3d at 1299.  By the same token, there were no pending claims where the Appellant could substitute herself as a claimant.  See 38 U.S.C.A. § 5121A.


ORDER

The Appellant's annual countable income exceeds the applicable MAPR for nonservice-connected death pension, so her appeal of this claim is denied.

Here claim of entitlement to service connection for the cause of the Veteran's death also is denied.

Her claim of entitlement to accrued benefits is denied, as well.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


